UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1353


INETHA M. CARR,

                  Plaintiff - Appellant,

          v.

H.O.P.E. COMMUNITY SERVICE, INC., f/k/a           Central    Piedmont
Action Council, Incorporated, f/k/a C-PAC,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00159-JRS)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,     Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Inetha Michelle Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Inetha     Michelle       Carr       appeals    the    district      court’s

order    granting     her    motion     to    proceed       in    forma   pauperis   and

summarily dismissing her complaint for failing to state a claim.

We   have    reviewed       the    record     and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      See Carr v. H.O.P.E. Community Serv., No. 3:11-cv-00159-

JRS (E.D. Va. Mar. 24, 2011).                     We deny Carr’s motions for a

formal hearing and for a transcript at Government’s expense.                          We

dispense     with     oral        argument    because       the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                              2